GENERAL




 Honorable J. W&t Page,
.B~lpl&di~ 0-m1,    U8Aj
 State Dlreatos of doleotlre Servioe,
 AuatFn, Texas
                                                  .
Dear Genexl Pyle,                     oplnba HO. o+pju
                                                                i
                                     Rer    uhetheror note8 c       orloner
                                            o? the Port Iaabel an Bait0
                                            Awl&ion    DintrioP, under the
                                            Co?utitutianand lawe of thla
                                            State, 18 dir ualified from
                                            holdb# the 0R loo of meaar    --
                                            of a looil bciardin the Soleo-
                                            tive serviae syltem.
          Your letteZ'reqWe8ttni$anopinion fribthir depart-
mwP, upo?lthe abovo eubjeot matter lr l?,fol~orr~
                                                 -,
          "As State Director OS Seldt-fve Sei'vloe,
     I request the oplnlon of your Department an
     the follol?lngquestion,
                "Ill8 Comml8rlmer of the Port
           Isabel-SanBenito Nevigation Dir;
           triot, under the Con&it&ion &ad
           lavs of thie.Stete, diequalified
           from holding the office of mweb&
           of a local board %1 the Seleotlve
           Servloe~Syotem?
           “Local   boards   are oreated   by ti.dm   of
     the authority gremted ln Seotlon 3.0(a) (a) of
     the Seleotive TrelnLng md Service Aof.ol':"
     1940, as emended. I quote theref'romfn part
     aa followst              _.
          "~Th~e ahall be~oruted oae or NW0
     leeal boaz'dain eaoh oounty or p01ttlOil'
     su2dWiilon correspondingthereto .of ewh
     State, Tefiitorp and'the Mettilot of
     c01umbla. Eaoh ioorl board rhall ooneidt
     of three or more members to be appoLnted
Honorable J. Watt P-e   - pe@e 2 (o-5550)


    by the Preaidemt, fmm're0ommend8titma m8de by the
    reapeotlve    Qovernora or oomparable exwutivo offlala~a.
    HO member of snj 8uoh 10081 board 8b811 be 8 member df
    the l8md or nav81 foroeo of the United Statea, b?lteac!z
    mglber of 8nr auoh loo81 borrpdah811 be 8 ol~llI8n vko
    lo a oltlssa of the United,,Statea    realdlng in 'the ooc&y
    or polltloal aubdlvla2onoorreapondl.mR     thoreto"ti w:Z&h
    auoh 10881 bo8vd ha8 $aFladlatlon     tier  rrlm 8md FM-
    ul8tlo% preadrlbeb by bhe R?eblde+nt.‘ Subh Wok1 'boards,
    under mleo     and re&ulatlonr preaorlbed  br the Pre6lduL%,
    at1811h8ve pwer rlthin their reapeetlre jtwlr~Klo~;i~~~
    to hear and determine, aubjaot to the right of appe81 to
    the appe81 bo8rda herqln 8uthorlaed,81.1queat1or.aor
    ol8l.m~vlth.reapeot to lnaluolon for, or ere@blon or defermeart
    fr o m,training   and lervloe under thla Aot of 811 tidivid-
    uala within the jwladiotlon of ruoh 100~1 bo8rda. Tke
    aeolalono of ouch 1~81 boarda ahall be fln81 except sr!~brs
    an appeal la authorlsed ln aocordanoe rith luoh FCea
    urd regulatlona 8a the Prealdcmt may preaorlbe.’
         "Purauaatto the 8uthorSy reated~ln hlm'by 08Ld Aot,
    the Governor of thla State haa’ divided the State k.to li~al
    board 8re80, in 8ooordance with Seleotlvo Seriloe R8g1~Jjrtt~0,
    and Haag08uaedto be ertablLmbe+din there ve#r the loohl
    boarda 8uthorlsed by the Aot and by the Regulatl‘bsla.The
    Preaidsat of the United St&w, on the reoommenil8tlon of the
    Gwernor, h80 8ppolnted the member8 of therm bo8rda.    I
    quote from Saotlon 603.52 of the Seleotlve Servloe Regulations:.
          "*For e8ah loo81 borrd 8re8, 8 loarl.baud   of l&roe OF _
    more membera ah811 be appointed br the Pretildent,n~rm'rwti-
    menation of the Qovprnor. The membwa ah811 be lo&  P e oltixnno
    of the Unlfed Statea who are not mmbm    of the land OF aaval
    foroe8~ they prefw8blT should be realdenta o? the 8re8 fog
    whloh their board la 8ppointed, and ?a w watt, oh811 be -~~
    realdents'of the oount ln vhloh their 10081 hoed ~II $m~a-
    diotlont 8nd they aharr
                          I d be 8t lwat 38 Je8ra Old.I
          nAooordlng to tha prwlalOna of Seoblaa 602.3 of the
     Regul8tlono, the aervloea~of rembrra o~~looll board6 '8kCl:!
    ‘be uoompgla8tad bud no anoh perron rim11 800 t rweratlon
     frcm lnj aourqe baervloea    randared in OOIUUOT 10s al%
     oele0tLve lervloe m8ttra. 8
          "Se&ion 602.4(a)   of the Be&ulatlonaprotldea aa follower
                                   _...
Ronorable J. Watt P8Re - Pye 3 (O-5550)

                                     _.

          ,r1Bv6z7p&rati'prho
                            uMsr*=ikea to render rolw~583cg
     UIlO~~O8tOd ieZViO6 ti th6 8~'lnfOtX8tfO!l  Of the.OelW'~iVe
     aerVloe Iaw Mm11 befwe tieenters upon hla duties,
     SXwlztO an Oath O# Offi 8ndXbfVer Of PbJ OC @XUp~O8'Wm
     (Form 21);"
          Section 12, of Article WI,      of the State Conatlk’;io,
la 80 follwar
          "No member of Congress, nor person hold- ox-
     exerolafng 8n;Toffioe of profit or tPust, under *%s Ufiited
     StTtea, or elthar Of them; or U??dw an7 fOrbiSn pow~,
     ah811 be el&ibld'aa 8 me&Jo??of th?sXmglalat?v~,or?
     hold or exercise 8117offioo of profit or teat under this
   I State."
                                                           -..,.

Be#ilto"H8vlgatlLim
the lbw0 -of thla Stat+
          It onlJ'raml&a to be mea uhatt~cror not 8 mairhr of a
10081 board of the Seleotfvb Se?vlae~Syataaholda "8n offloe of
profit or trust under the Ir;raof Wxe United St~taa."
   ., :   Sootlon 10 of tb6 Seleotlvo T?ak?,ln6and hrvfoe Aot of
1940, am umwded, insofar  88 pe&fxw.~, reds:
          "(8)   The PreOf&KC~ 10 8TCkU’fOed -       .
          "(1) to ~eacrl5e the mc?eaaary ,mlea      ark2 rogula~10320
     to oarry out the prov~aiom of thla Aott
            "'21 t0 OrObte aad 08ta~~~fOh. 8 Seh3~fvb SOXVfOO SyOt0-m
     and.abl                          ‘“108tiQlLOf regiO~r8d8
                provide for tkks alaasu                         wid 0)
     peracma who volmteer for l.mlmh,ima    tuadm this A& on the     ..~
     b8010 Of bvbikbil~ty fO%?traiPl¶Ig    Wad 08I?V~OO,8nd Shall ea-
     ta~~iah~'wlthln the Selective Semloe matam olvlll8n looal
     bo8rde 8nd ouch of'aaro%vll~ ymn.nloa, 1noludWg appscrl
     boarda and 8@enolen of appeal, 88 may be ileoeaa~ to oaw'y
     out the provlalOna of this Aot. There ah8llbe orwted -
     one or more 100.1 boarda ln @t8OhaoWrtT OF pOlitfO.1 aub-
     dlvlalon  oorreapondlng thor‘stoof.-Xoh State 'Territory    8Xid
     the Dlabrlot  of Columbia. R8oh 10081 board a&11 oonala~ of
     three or more members to be appointed br the Freald~~, fr6n1
     reoommanclations made by the reapwtfre    Qovernorb or oomparable
     exebutlve offloiala.~~ No m&r      of any ouch local bawd ah811
     be 8 @ember of the md    OF n8val forae0 Of the mite3 Statea,
     but e&oh member of 8.n~auoh 10081 board ch811 be 8 olvlll~
     who ia 8 citizen of the Onit,sd?tatea rsrilding in the ooan+y
                                                            -    .


                                            .
                        .-.       _.. .i.
Honorable J. ifbttkg0   - p8gO 4 (C-5550)


     or'polltloalbtibdlvlalona  oorPeapcmdl8&tbereto l& +kL& ~lzdb
     loo81 board hue jurladiotlm'under ruler and~regula';lo~fi   Poe-
     aorlbbd by the Freald&ut. Suoh 16a81"bedi‘ .ujde!?y&Lee md
     re l8tloaa preaorlbed by the healdat, l    b;kh&ve po%e~
     vi&"hL8 their rupsotlre jar~#diotlonato hur md &&33m,
     qubjeot to.the rlgbt o fapp@al to'the lppe81 %ow?.I6!‘c.*rr?stii
     8uthor~ed;8~~ qUO#tiOd or ohm        rlth reapeocf50 ¶.x;
     bluO16n for, or exenptlon Or defemen~'~fkn, t?ain.Lw sod -
     aemlae under this Aot of all lndlrldu8la   vltk%xi‘C~e$?%a-
     diction of auoh~loealbo8rda. The ZIuYaloSa of muok looal
     boirda shall be final exorpt Where 8S appbaf 1s wxkh?n"szedti
     aooordanoe with auoh rules and regulat%onaam t2.mPreyZ.lx&
    mar prescribe..* + l."
           The g-81    suture and oleinsntaof public offiFs 8ze Tim
stated ln 42 American Jurlaprudenue,p. 881, Seo. 31
          "Public offloca 8re oreated for the pu!?poaeof effwti-z
     the sad for vhloh government h8a been lnatikt?v?.,Ws.tcti~ls
     the common good, uld not fPr the praflt;~hono.F,o? p-Jdvatie
     intertiatof 8ny me mm, f8milj, or ol8aa of mexz. Ix %o

     poaasaa 8'dOlOg8tiOnof 8 pOrtiOn of the OOvOrOign poWst.
     of govemnnat to be uemlaed     for the benefit of the pxM.10~
     the pollerconferred and the duties to be dlaoh8xgodWrst
     be defined, dWeatly or Wpll6dl~, by the Leglal8tx% o?!
     through 1egiaJativsanthor%ty; and the d&loo me% 5s pez-
     formed l.ndepexLde23.~and vithout oontrol of 8 aupW9.oL-
     officer, oruted or buI%OrfSSd by the ~giO~tUI3 CraoO   >:git
     p1.0& u.t%m?tiisf3:artZ.l ocmti?olof its auperlor offla~m 6r
     body. Briefly, the tern ‘pUb~i0 OfflOO' 06&%‘8~96,t!ZWid08
                dWbt1062, fOW, molmmuta, pwera bad &~LLIs.
     Of tO?lUF~.Y
     * 0l, Ail of thsm taken together constitute 8 p.f::Lio
     offloe."
          This oompendlum of defl?iltionexpreaaea ,theoom~.m%y-
8OOaptOd rule, 8nd ham been uzlforaly folloved w the dwlaions kid
depbrtm8ut8l OpinlOnO.
          All of theme oommonly-sooeptedindiofa of public offloe
bpa438r h th6 pre8wt’ 0880~ thgt to tb’aay; the offlae of member of
the'looal board In or-ted br leglal8tlvasot, the pwera oonferred
upon such boa&lb arc9tboaiNaith~~eOpe8tto 8 goverumnt81 fUXctiO3,
and there la the neoeabarj degree of oontlnul* of tbd'aes~loe to
oonstltute attohmembership 8 publio offioe. RWWW,       80 aboX'@Stated,
the membership does not 08rry with It w    oampwaat~on, ~we&heleao
this la not required by the termm of Motion   12, Article =X,   Of the
Conatltution.
Hor,orableST.watt Page - page 5 (03550)


          It la not required that the flel~atlon of a part of the
governmental fumtlon s&l1 be ln any dogroo ef'lakpbrtumii~It 1s
enough that it delegatea rb~~s.ofthe geraMm~tal~functlonr, even
t%ough it be mall and relativelyunlmportaat.2
          If we arwF%ght in our 44nolurl4n8, pur .quortlcua 1s not
affeetsd hy any o6tii%dderatlon
                              of the roHM.nor8 of thq rervloe nor
of the patrlotla notice that would prompt l'.Stati~bffl&rto
render suoh aervlae. The Constitution18 the rtiprro lav of the
                OOn~ider8tiOM do not call for,.ner will they jU8tb
State, and .suc\h
Py a disregard of it.

           In Opinion nO.O-5341 Y# r@COEIt~ h8ld that th4 pO8ltiOn
of Court7 Chapter Chairsan of the Am8~108nRad   Croar warn not an
offloe within the maaning of seetion 12, of Arti    XVI, Of the
Co?zatitution, although the &8OdOaa Nation@1 it'd,%rorr18 Lneor-
porated bp aat of the oongrer8,.but
gr0ur.dthat the Congrwe had in no
oreated tkr offiae of CLbairmanof the
~h10h the 0fflc4 or pO8ltlOn ~a8 not
                     In the Oour8e bf
                        Y. korrardk   281w.y..2Jl 9    390, vhaeln
this diSt:laO"yiCn Y88 crmpharl8od in hi8 folbl!~~   !.a**
                                                       ll&tU~W
                              .^
             "C1esrI.y the mm&am  of th e ldYf84oommltt*e
                                                  ry       on
       allotntents po88488 nonsof the porW8 of the roreroign.
       They perform no iYrdepmdantgorernm~tal fupotlonci. Such-
       fu~o~lo~ ti g@WZ’81 is either leglelatl~o;.,.jUdlolal
                                                           or OX-
                 it IS too plain t0 raqUir0 di84UiBi4Wthat th0
       ecu%lL,ive$
       a&v5aory ooam~ttee exercisesno legle~tlve~-~.~.judIebl
       prez-ogatlve.It appears to be fairly wldoatzthat it llke-
       vlae posaesaea no powezw of the,exooutlvo.:*l +. The
       coamittee tbm laaka the moat lmport8nt obaraotorlmtloor
       st?zi!:uteasaoalatetr1t.hthe idea of DublAo.offlos. namelr.


          Ia the pra8c0rtLnqUiX7, a8 YO have lhOW.abwo, mome Of
tb govrsrtmmtal fbcti0~ i8 OXpl'O88lj  oonferrod Upa the msmbar8
Of the SdWtiVtJ SOl’ViOO sJ8ta.
         PIWE What we ha~0 Bald it fOllOW8 tb8t JorrrqUe8tiOXI ahoald
!!Cansvered ln,t~q,afflrmatlve.
APPROVED SEP 2,1943                      vary truly'Jaw8
/a/ Gcrzrcrld
           C. Hmm
ATTo'ORNEICCENERALCFTlaAS           AlTORNEfQlPIPULQF =S
         APPRCVED'                  By     /81 Ooia Spear
         OPINION r)OHMITTEE
         = /am
as-m     chairman